Wheeler, J.
The affidavit for a continuance was insufficient, in that, it did not state, that there were other witnesses in attendance by whom the defendant could prove the same facts; or, in the words of the statute, “ that the testimony ean- “ not be obtained from any other source.” (Hart. Dig., Art, 815.) And the event showed that the defendant had witnesses in attendance, who were sufficiently cognizant of all the material parts of his case.
The correct practice, doubtless is, in no case to revise the judgment of the Court, refusing a continuance, unless the party seeking a reversal on that ground, has reserved the point by a ME of exceptions. It not unfrequently happens that we would be at a loss to discover upon what ground a continuance has *94bee refused, were it not for reasons contained' in the bill of Exceptions. When called upon to sign a bill of exceptions, the Court may state very satisfactory reasons, apparent to the Court there, which would not otherwise be made to appear to this Court: as, that the evidence sought was, in fact, within the reach of the party, (Hall v. York, supra,) or there was evidence before the Court that the affidavit was not, in fact, true. The judgment is affirmed.
Judgment affirmed.